Evans, J.
(After stating the facts.) There was evidence tending to establish that Adams was the general agent of the company. Assuming that the evidence was sufficient to establish that he was, did he have authority to waive any of the forfeitures stipulated iu the policy ? It is elemental that a general agent may bind his principal with respect to all matters within the apparent scope of his authority. Underlying the doctrine of the liability of a principal for the acts of his agent, whether general or special, is this' fundamental principle: the agent can only bind his principal within the scope of his agency. Private instructions or limitations not known to persons dealing with an agent who assumes to act within the apparent scope of his authority can not affect them; in special agencies for a particular *851purpose, persons dealing with the agent must examine his authority. Civil Code, § 8028. A general agency does not necessarily import an unqualified authority to act for and in behalf of his principal in every instance. The agent’s authority may be limited, and if the party dealing with him has notice that his powers have been restricted, his principal will not be bound if he exceeds his authority. The defendant company in its contract of insurance expressly limited the powers of all of its agents with respect to ■ certain mattérs. It 'was expressly covenanted that no condition, provision, or privilege of the policy could be waived or modified in any case except by endorsement on the policy, signed by its president or other designated officials. The insured was put upon notice that the premiums were to be paid at the company’s home office, or to an agent who held the company’s receipt signed by one of its governing officers; and the insured bound himself to pay these premiums on certain specified dates or within the period of grace provided for in the policy. When the August premium fell due, it was not paid, nor was it paid or tendered within the thirty days grace thereafter. On September 11, the policy had, under its terms, become lapsed, and the insured and his beneficiary were bound to know this fact. Provision was made in the policy for its being revived within a period of two years, provided past-due premiums were paid, together with interest thereon, and provided further that the insured furnished to the company satisfactory evidence of his insurability. After the policy had become lapsed, neither the insured nor any one acting in his behalf made to the defendant company an application for a revival of the insurance or furnished the defendant with any ’ proof of the insurability of the insured. Plaintiff maintains that the acceptance of the August premium by the general agent without requiring an application for revival or proof that the in- • sured was in good health amounted to a waiver of the stipulations in the policy touching the manner in which it might be revived. This contention is not sound, for the reason that there was an express provision in the policy that no waiver of any forfeiture could be made save by certain designated officials of the company, and that no agent had any power to waive' any stipulations upon which the contract of insurance was based. It has been held that where a policy of insurance contains an express stipulation *852that no agent has-power to waive ,any-condition .of. the policy, the insured, by an acceptance-of the policy assents.'to this stipulation and can not rely upon'any agreement made, with an-agent with regard to a waiver of any of- the - conditions of the policy. Thornton v. Ins. Co., 116 Ga. 121. A stipulation in a policy of life-insurance that the premium shall be paid annually before, a specified date at the home office of the company or to an agent producing a receipt of the company signed by its president or ■ secretary, and that if not so paid the policy shall become void, and that none of the terms of the policy can be changed - or .waived except by written agreement signed by its president or secretary, is binding both upon the insured and the beneficiary named in the policy, and a failure to pay the premium as stipulated releases the company from all liability. Reese v. Life Assn., 111 Ga. 482. Where the policy expressly limits the power of the company’s agents, there can be no waiver except in accordance with its provisions. Lippman v. Ins. Co., 108 Ga. 391. The insured, by accepting the contract of insurance evidenced by the policy, assented bo all of its terms, and the plaintiff can not hold the. company liable without showing compliance with all of its stipulations and conditions. The payment of the premium at the time and in the manner stated was a condition precedent to the continuance of the life of the policy, and when the insured failed to comply with this condition precedent the contract, of . insurance became inoperative and could not be revived save in the manner pointed out in the policy. Manifestly this was not done. Therefore the company was not liable, and there was no error in awarding a nonsuit.
' We have not dealt with the question as to the admissibility -of the testimony of Adams, the general agent, with regard to the circumstances under which he received the money for the August premium, for the reason that had this testimony been excluded the result would inevitably have been the same.

Judgment affirmed.


All the Justices concur, except Candler, J., absent.